DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.
 					Response to Amendment
- Claims 12, 29, 39, 40-44, 49-50 and 55-56 are pending.
- Claims  12, 29, 39, 40-44, 49-50 and 55-56 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “a time domain symbol position of the phase noise reference signal is based on a system transmission bandwidth, wherein the phase noise reference signal is transmitted at frequency domain positions that includes one or more subcarrier positions in every M physical resource blocks (PRBs), wherein M is an integer, and wherein M is based on the system transmission bandwidth (Claims 12, 29, 39 and 42 ). “The closest prior art found is as follows:
Kim et al. (Pub. No. US 2011/0170435 A1)- allocate resources for the CSI-RSs in multiple PRBs within the system bandwidth and the CSI-RS patterns are designed such that CSI-RSs of the antenna 
Fodor et al. (Pub. No. US 2018/0302905 A1)- a resource block corresponds to one slot (0.5 ms) in the time domain and 12 contiguous subcarriers in the frequency domain. Resource blocks are numbered in the frequency domain, starting with 0 from one end of the system bandwidth. receives the reference signal in a time symbol applying the transmitted frequency subcarrier spacing.
Sun et al. (Pub. No. US 2020/0021470 A1)-of the first resource mapping manner, because a subcarrier to which the PT-RS is mapped is adjacent to the SRS subband in the frequency domain and  the time-domain density may be related to at least one of a bandwidth part (BP),
Lyu et al. (Pub. No. US 2019/0082453 A1)- A resource that is indicated by one OFDM symbol in a time domain dimension and one subcarrier in a frequency domain dimension is referred to as a resource element (RE), and four REs constitute one resource element group (REG). A control channel element (CCE) is further defined for the PDCCH, and one CCE always includes nine REGs. When the system bandwidth is 5 M, there are a total of 25 physical resource blocks (PRB) in frequency domain. One PRB includes 12 subcarriers in frequency domain, and occupies 0.5 ms in time domain. Resource mapping manners of the PCFICH, the PHICH, and the reference signal are fixed.
None of these references, taken alone or in any reasonable combination, teach the claims as recited, “a time domain symbol position of the phase noise reference signal is based on a system transmission bandwidth, wherein the phase noise reference signal is transmitted at frequency domain positions that includes one or more subcarrier positions in every M physical resource blocks (PRBs), wherein M is an integer, and wherein M is based on the system transmission bandwidth (Claims 12, 29, 39 and 42 )” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.